         Case 1:96-cv-08414-KMW Document 7665 Filed 04/16/21 Page 1 of 2

                                                        USDC SDNY
                                                        DOCUMENT
UNITED STATES DISTRICT COURT                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                           DOC #: __________________
----------------------------------------------------X   DATE FILED: April 16, 2021
GULINO, ET AL.,

                   Plaintiffs,

          -against-                                             96-CV-8414 (KMW)

THE BOARD OF EDUCATION OF THE                                         ORDER
CITY SCHOOL DISTRICT OF THE CITY
OF NEW YORK,

                   Defendant.
----------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        On April 15, 2021, Special Master John S. Siffert issued his Interim Report and

Recommendation recommending granting Plaintiffs’ motion for interim attorneys’ fees (the

“Report”). (ECF No. 7663.) That Report recommends an interim award of Plaintiffs’ interim

attorneys’ fees and costs associated with work in this case from July 1, 2020 through September

30, 2020 in the total amount of $2,084,614.50. The Report reviews the complex issues addressed

by counsel during the above-mentioned time period and the reasonableness of the billing rates

for various attorneys and experts. The Special Master also undertook a meticulous review of

attorneys’ and experts’ time.

        The Court notes that the parties have represented to the Special Master that they do not

intend to file objections to the Report. The Report also notes that Plaintiffs have not waived their

claim to entitlement to the compensation they originally requested for this period.
       Case 1:96-cv-08414-KMW Document 7665 Filed 04/16/21 Page 2 of 2




       The Court hereby adopts all of the findings and recommendations of the Report,

including the hourly rates recommended by the Special Master. The Court awards Plaintiffs a

total of $2,084,614.50 in attorneys’ fees. The award shall be paid no later than May 16, 2021.



SO ORDERED.

Dated: New York, New York
       April 16, 2021                                       /s/ Kimba M. Wood
                                                             KIMBA M. WOOD
                                                          United States District Judge
